Honorable Bert Ford, hhninistrator
Texas Liquor Control Board
Austin, Texas
Dear Sir:                    Opinion Ho. O-7133
                             We: Wtisther or not a minor may own
                                 a minority of stook in a oorpora-
                                 tlon applying for a permit under
                                 the Texas Liquor Control Act.

E‘s heve recei9ed your letter of March 4, 1946, where in you request
an opinion of this %partment as to "whether or not a minor can own
a minority interest in a corporation." ylio  understand the corpora-
tion in question to be a corporation applying for a Package store
Permit under the Texas Liquor Control Act and the minority interest
of a minor or minors to be ownership of corporate stock in the
amount of leas than fifty per cent (50$) of 011 of the corporate
stock.   tie a8aume that minors are not or ahall not be incorporators
in the corporation in question or a corporation to be formed, since
minors are inoapabls Of being 1nCOrpOratOrS. a88 Shaw V. Ido&illlan
(T8XarkaniS CCA) 24 S.K'. (26) 536.

Article 666, Section 18, Vernon's hnotated   Penal Code of Texas,
relating to permita under the Texas Liquor Control Act to
corporations, provides, "no permit shall be islaued to a corporaton
unI8SS th8 same b8 Incorporated under the laWa Of the State and
unless at leaat fifty-one per cent (sl$) of the stock of the
corporation la owned at all times by citizens who have resided
within the State for a period of three yeare and who possess the
quaIificntiona required Of Other appIioant8 for permits. . . ."
Tnis statute only requires thnt fifty-one per cent (51%) of the
stock of a corporation be owned at all times by citiaen8 of three
years Texas residenae who fuIf1I.I the quaIificationa of applicant.8
for pernits under the Texas Liquor Control hct. It follows,
therefore, that forty-nine per cent (40%) of the stock of thb
oorporation may b8 owned by non-residents or persons not qualified
as apolioants.  Suoh persona include minors not qualifying as
apolloants under ArtiCl8 666, &ctlon 11, Vernon's Annotated   Penal
&he   of   Tex,aa.
Hon. Bert Ford, page 2, o-7133



Pmthermore, Article 666, Section 11, Vert:onts&notated renal code
of Texas, state8 that "The board or Administrator anal1 refuse to lsaue
a permit to any eppliaant either with or without E hearing if it has
 reasonable grounds to believe and find8 any of the following to be
 truej   .   l   .   ( 5) or that he is under twenty-one (2l)years
                            .   .   .   l

 or ego." zbe term applicant es used in SUbS8OtiOns (1 to 8) of
 Section ll,.supre, IQ defined in Subsection 9 of GBC. 11, supre, to
'"Mean and include each member of a partnership or as~oclation and ,811
 officers and the owner or owners of the majority of the Qtook of a-
 corooratlonIA   (Emphasis ours) Therefore, when e corporation is an
 applicant for A ~permit, by definition all officers end the owner or
 ownera of the majority of the stook of the corporation ere ar,,plicants
 therounder.   Thus, minority QtOCkhOld8rQ are not applicants for a
 pernft whena oorporation ap-:lfes for 8ame.

You are theFeforQ advised that a minor or minors mey own not more
than 49% of the 8tOOk of a cor:>Oretion applying POP a pemit  under
the Texas Liquor Control Act, if said minore we not OffiOer8   in
said corporation,, witnout prejudice to the rights of the corporation
eta applicant for a permit.

                                                 Very truly yours,

                                            XTTORXEY OEN~dFAL OF ~TLjiAS

                                            By   a/ jtewert K. DaVore


                                                    Stewart Vi. DeVo8*,
                                                            Asaletant



S%D:rt

Letter from J. Manuel koppsnstein of 2/27/i&, enclosed


A!'PR3VED: 0pinion Committee
By B'SS, Chairmen